DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-12, 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Delange (US 10,649,759 B1), hereinafter “Delange”, and in view of Abernethy et al. (US 2008/0052701 A1), hereinafter “Abernethy”.

As per claim 1, Delange teaches a method comprising:
“receiving a state update command” at Col. 12 lines 1-25;

“in response to the state update command, sending a command to perform a state update in a first server of a plurality of servers” at Col. 12 lines 25-55;
(Delange teaches transmitting the update scripts to a subset of server computer systems)
“receiving confirmation from the first server that the state update was successful” at Col. 12 lines 40-55;
(Delange teaches receiving an indication of whether the update script was executed successfully, the indication may be obtained from the server computer system as a result of executing the update script)
“after receiving the confirmation, sending a respective command to the plurality of servers to perform the state update 
(Delange teaches that if the deployment system determines, based on the indication, that the update script executed successfully, the deployment system returns to step 540 and determines additional server computer systems to provide the update script)
“receiving a respective state update message from a subset of the plurality of servers that the state update was successful” at Col. 12 lines 40-55;
(Delange teaches receiving an indication of whether the update script was executed successfully, the indication may be obtained 
Delange does not explicitly teach “queueing incoming requests for access to the plurality of servers,… after receiving the state update message, transmitting the queued incoming requests to the subset of the plurality of servers” nor “schedule update time with the state update” as claimed. However, Abernethy teaches a method for updating a software program to provide continuous availability including the steps of “queueing incoming requests for access to the plurality of servers,… after receiving the state update message, transmitting the queued incoming requests to the subset of the plurality of servers” at [0026]. Abernethy teaches while the class file is being updated, all requests for method within the class file are queued and processed after the class file has been updated. Abernethy also teaches at [0027] the step of determining a preferred update time based on usage data, and adding the schedule update time to update schedule. Thus, it would have been obvious to an ordinary skill in the art to combine Abernethy with Delange’s teaching to schedule the update at a preferred time when the usage is low and queueing the requests while the method is being updated to ensure the continuous availability of the system. 

As per claim 2, Delange and Abernethy teach the method of claim 1 discussed above. Abernethy also teaches: “the state update at the first server is persisted in a database hosted by the first server” at [0029].

As per claim 3 Delange and Abernethy teach the method of claim 1 discussed above. Abernethy also teaches:  wherein “the state update at the first server is 

As per claim 4, Delange and Abernethy teach the method of claim 1 discussed above. Abernethy also teaches: wherein “the respective command instructs the plurality of servers to perform the state update at the scheduled update time” at [0031].

As per claim 5, Delange and Abernethy teach the method of claim 1 discussed above. Delange also teaches: “determining that no state update message was received from a second server of the plurality of servers; and in response to determining that no state update message was received, sending a reboot command to the second server” at  Col. 12 line 40 to Col. 13 line 20.

As per claim 7, Delange and Abernethy teach the method of claim 1 discussed above. Delange also teaches “the incoming requests include requests to read data from a database hosted on the plurality of servers or request to write data to a database hosted on the plurality of servers” at Col. 10 line 45 to Col. 11 line 35.

Claims 8-12, 14-20 recite similar limitations as in claims 1-5, 7 and are therefore rejected by the same reasons.

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delange and Abernethy as applied to claims 1-5, 7-12, 14-20 above, and further in view of Lu et al.(US 7,069,325 B1), hereinafter “Lu”. 

As per claims 6, 13, Delange and Abernethy teach the method of claim 1 discussed above. Delange and Abernethy do not explicitly teaches “wherein the plurality of servers are time synchronize” as claimed. However, Lu teaches a method for handling requests in a network by time synchronizing a plurality of servers at Col. 4 lines 50-65. Thus, it would have been obvious to one of ordinary skill in the art to combine Lu with Delange’s teaching so that all of the servers in different time zone will have the same time and therefore the synchronization clocks of the servers can be used to identify a time when a response to a client request can be transmitted from multiple server simultaneously, as suggested by Lu at Col. 4 lines 50-60.










Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 18, 2021